DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species Claim 4, part a; CNG/CNG-Xn-CNG/CNG, SEQ ID NO: 1, SEQ ID NO: 6, and protein in the reply filed on 12/17/21 is acknowledged.  
Claims 16-18, 30, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/21.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in figure 16, for example, that do not contain a SEQ ID NO.  
	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  .

Drawings
The drawings filed on 2/20/20 are objected to because they contain sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but each sequence does not contain a SEQ ID NO., as explained in the “Sequence Compliance” section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 8-10, 12-14, 21, 22, 24, 25, 27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to expression constructs comprising a promoter operably linked to any nucleic acid sequence encoding any expression product, wherein the sequence encodes any regulatable intron, wherein the intron comprises any excisable sequence which is capable of being spliced out of a transcript produced from the expression construct via the unfolded protein response (UPR).
The specification does not adequately describe the genus of sequences that are capable of being spliced out of a transcript produced from the expression construct via 
With regards to claims 12-14, the claims utilize open language and are therefore directed to introns of any length comprising shorter sequences 60% identical to the instantly recited sequences, for example, which would likely not have the function of being capable of being spliced out of a transcript produced from the expression construct via the unfolded protein response (UPR) as claimed.  Constructs limited to the recited sequences would not be subject to this rejection.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being sequences that are capable of being spliced out of a transcript produced from the expression construct via the unfolded protein response (UPR).
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8-10, 12-14, 21, 22, 24, 25, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamu  (Current Biology, 8, 4, R121-R123, 1998), in view of Kiewlich (WO 2010/151827 A1), Ghosh et al. (PLoS ONE 5(3): e9575, 1-12), and Hughs (WO 2019/014072 A1).
Kiewlich is of record and cited on the IDS filed on 2/20/20.
Shamu teaches a model for the unfolded protein response (UPR) wherein Ire1p is activated by accumulation of unfolded proteins int eh ER and cleaves the intron from HAC1 mRNA.  The resultant HAC1 mRNA is exported to the cytoplasm for translation (Figure 1).
Shamu teaches that using the HAC1 mRNA intron and bacterially expressed fragments of Ire1p, Sidrauski and Walter [11] showed that a carboxy-terminal fragment of Ire1p — including both the kinase and the tail domains — has endonuclease activity in vitro, and cleaves HAC1 mRNA at the correct splice sites. Other nucleases, including 
The specific length of the intron is considered to be a matter of design choice and routine in the art.  For example, Kiewlich teach activation of UPR and splicing of a 26 nt intron and teach a construct meeting the limitation of CNG/CNG-Xn-CNG/CNG (Figure 1).  
Ghosh et al. teaches that both VEGFA promoter as well as the intron is engaged simultaneously by UPR effectors under ER stress conditions. This tells us that coordinated activation of all three regulators is essential for proper upregulation of VEGFA mRNA expression. Inactivation or knockdown of any of these three master regulators impairs VEGFA upregulation under ER stress (page 9).
The intron sequence of Ghosh et al. is 20 nt in length (not divisible by 3) (page 11).
Therefore, it was known that activation of the UPR can be utilized to excise introns and modulate product expression.  It would have been obvious to formulate an expression construct comprising a promoter operably linked to a sequence encoding an 
The selection of a specific intron is a matter of design choice given that it was known that activation of the UPR can be utilized to excise introns and modulate product expression.
For example, Hughs teaches:
[0009] Accordingly, in one aspect, the instant disclosure provides a nucleic acid including from 5' to 3': a) a first open reading frame encoding a first reporter protein; b) a linker sequence comprising an intron that is spliced by inositol-requiring enzyme 1 (IREl) when transcribed to mRNA; and c) a second open reading frame encoding a second reporter protein. The first and second open reading frames are out of frame from each other.
[0010] In some embodiments, the intron includes SEQ ID NO: 1. In some embodiments, the intron consists of SEQ ID NO: 1. In some embodiments, the intron includes SEQ ID NO: 2. In some embodiments, the intron consists of SEQ ID NO: 2. In some embodiments, the intron comprises SEQ ID NO: 3. In some embodiments, the intron consists of SEQ ID NO: [0011] In any of the above-mentioned aspects and embodiments, the first reporter protein is a fluorescent or bioluminescent biosensor, the second reporter protein is a fluorescent or bioluminescent biosensor, or both the first and second reporter proteins are fluorescent or bioluminescent biosensors. 

RESULT 18
BGA83419
ID   BGA83419 standard; DNA; 26 BP.
XX
AC   BGA83419;
XX
DT   07-MAR-2019  (first entry)
XX
DE   X box binding protein 1 (XBP1) intron, SEQ ID 1.
XX
KW   ERN1 gene; IRE1 protein kinase; X box binding protein 1; XBP1 gene;
KW   biosensor; cell signaling; ds; fluorescence; intron; substrate.
XX
OS   Unidentified.
XX
CC PN   WO2019014072-A1.
XX
CC PD   17-JAN-2019.
XX
CC PF   06-JUL-2018; 2018WO-US041146.
XX
PR   09-JUL-2017; 2017US-0530250P.
XX
CC PA   (MONT-) MONTANA MOLECULAR LLC.
CC PA   (HUGH/) HUGHES T.
CC PA   (HARL/) HARLEN K.
XX
CC PI   Hughes T,  Harlen K;
XX
DR   WPI; 2019-06998C/08.
XX
CC PT   New nucleic acid comprising open reading frames each encoding a reporter 
CC PT   protein, and an intron that is spliced by inositol-requiring enzyme 1 
CC PT   when transcribed to mRNA, useful for measuring signaling in a cell.
XX
CC PS   Claim 1; SEQ ID NO 1; 56pp; English.
XX
CC   The present invention relates to nucleic acid comprising reporter 
CC   constructs for detecting cellular signaling changes in a stressed cell. 
CC   The nucleic acid comprises: (a) a first open reading frame or an exon 
CC   encoding a first reporter protein; (b) a linker sequence containing an 
CC   intron selected from the sequences of SEQ ID 1-3 (see BGA83419-BGA83421),
CC   which is spliced by an inositol-requiring enzyme 1 (IRE1) when 
CC   transcribed to mRNA; and (c) a second open reading frame or an exon 
CC   encoding a second reporter protein, wherein first and second open reading
CC   frames are out of frames from each other. The invention further relates 
CC   to: (1) a vector, a cell or a kit comprising the nucleic acid; (2) a 
CC   protein encoded by the nucleic acid; and (3) a method for measuring 
CC   signaling in a cell. The molecules, kit and methods of the invention are 

CC   signaling in cell which is under stress, preferably an endoplasmic 
CC   reticulum (ER) stress. The present sequence represents a XBP1 intron, 
CC   forming the nucleic acid construct of the invention, further useful as a 
CC   biosensor.
XX
SQ   Sequence 26 BP; 6 A; 10 C; 5 G; 5 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 61;  Length 26;
  Best Local Similarity   80.0%;  
  Matches   16;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CACUCAGACUACGUGCACCU 20
              |||:|||||:|||:|||||:
Db          4 CACTCAGACTACGTGCACCT 23

The sequence of Hughs comprises instant SEQ ID NO: 1 with the addition of CAG (5’) and CTG (3’) (page 20) at the splice sites. Additionally, SEQ ID NO: 2 of Hughs comprises additional sequence that meets the limitations of instant SEQ ID NO: 6 (page 20).  This regulatable intron was known in the art and therefore an obvious selection for the construct of Shamu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMY H BOWMAN/Primary Examiner, Art Unit 1635